Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
	Status of Claims
This action is in reply to the amendments filed on 10/11/2022.
Claims 1-20 are currently pending and have been examined.
Claims 1, 8, and 15 are currently amended.
Claims 1-20 are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 10/11/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding Jorn not teaching a server sending data to the vehicle are not persuasive. Jorn discloses that data can be sent to a third party entity and also that the evaluation of the driver which affects the features that the driver are allowed to use can be determined based on the evaluation completed by the third party entity. Although Jorn does not explicitly state that a server is processing and providing data to the vehicle in making the determination to change a user status, that is implicitly shown based on Jorn. Therefore examiner maintains that Jorn is mapped appropriately. However, examiner has also brought in a new reference that explicitly teaches the relationship between a server sending data to the vehicle which changes the vehicle status.
The rejection below has also been updated in light of the amendments made to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jorn et. al. (DE 102009039774) (herein “Jorn”) in view of Andres (US PUB NO 2020/0108840) (herein “Andres”) and Brombach et. al. (US PUB NO 2019/0047514) (herein “Brombach”).
Regarding claim 1:
Jorn teaches:
A method (The invention relates to a method for controlling a motor vehicle, in particular for switching on and off and/or setting driving functions and/or performance features, and an associated motor vehicle. [0001]) comprising:
receiving, [by a hardware-implemented server in a blockchain network], information related to an event associated with an operation of a vehicle from a device of a user (It should also be pointed out at this point that the method according to the invention naturally—unless otherwise explicitly stated—runs automatically in the motor vehicle, which of course also applies to the configurations discussed below. [0012]; Provision can be made for the driver to be identified before starting a journey, in particular by entering authentication information. [0013]; examiner is interpreting “initiating a vehicle event” as any event the starts the process of establishing the user and vehicle status for the next use of the vehicle which is inherently performed by Jorn when the vehicle is started/first accessed by the user and the vehicle accessing the profile of the user.);
retrieving, [by a hardware-implemented server], a user profile of the user ([0013], “general profile”) [from a blockchain of the blockchain network], the user profile including a status (the identification of the driver can be linked to a general profile of the driver containing, for example, his/her preferred settings with regard to the seat, controls, steering wheel, displays and the like, which can be used as well as the evaluation value. [0013]) identifying those features of the vehicle that may be currently operated by the user (some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. [0011]; examiner notes that in order to be stored to be adjusted in accordance to the driver that the features allowed to the user must inherently be linked to their profile.);
identifying, [by the hardware-implemented server], the status of the user to operate the vehicle (For example, some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]; examiner notes that the user has a score and proficiency level assigned to them (e.g. “novice driver”) which then corresponds to a series of functions of the vehicle that is available to the driver, which is the “vehicle status”; provide the motor vehicle with information [0008]; It should also be pointed out at this point that the method according to the invention naturally—unless otherwise explicitly stated—runs automatically in the motor vehicle, which of course also applies to the configurations discussed below. [0012]), based on the user profile (It is therefore proposed to provide the motor vehicle with information that provides information about the driving ability of the current driver [0008]; For example, classifications can therefore be made, for example an overall classification “novice driver”, an overall classification “advanced driver” and the like. This corresponds to specific values and/or value ranges for the evaluation value and specific settings of the motor vehicle are assigned in each case. [0011]);
sending, by the hardware-implemented server (provision can be made on a voluntary basis for the evaluation value determined by motor vehicle 1 to be transmitted to an external device 19, where further evaluation is carried out centrally, so that evaluation values from drivers of different vehicles can also be examined there. [0053]; It is therefore conceivable, for example, that the evaluation value - possibly together with other information - can be transmitted to a driver's home computer [0031]), the status (It is therefore proposed to provide the motor vehicle with information that provides information about the driving ability of the current driver. [0008]) to the vehicle to control the vehicle to permit access to a first set of vehicle features (Viewed from a safety perspective, this means that driving functions and performance features may not yet be available to the driver, so that incorrect reactions and undesired driving states can be avoided. [0008]);
receiving, [by the hardware-implemented server], information ([0015], ““feedback” about his own performance.”; a time at high speeds and/or with regard to lane-changing processes and/or or steering behavior at high speeds. [0021]) regarding actions performed by the vehicle (The motor vehicle itself therefore uses the driving activity of the driver in various driving situations to assess the driving ability of the driver and thus gives him, so to speak, “feedback” about his own performance. Consequently, for the continuous monitoring of the driving activity, measurement data describing the driving behavior of the driver are recorded and evaluated, for example by comparison with reference values and/or permitted intervals. This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. [0015]; examiner notes that the driver is being constantly monitored during their current driving session (“vehicle event”)) for a certain period of time during the event (the continuous monitoring of the driving activity [0015]);
and determining, by the hardware-implemented server (the evaluation value can also be further evaluated at an external, central facility, for example at the manufacturer of the motor vehicle, for example after the voluntary consent of a driver. [0031]; the evaluation value can also be further evaluated at an external, central facility, for example at the manufacturer of the motor vehicle, for example after the voluntary consent of a driver. [0031]; it is also conceivable that additional external information is taken into account when determining the evaluation value [0027]; Such information can, for example, be inferred from the motor vehicle itself, for example when certain courses or the like are driven, but it is also conceivable that such additional information is made available as external information by the driver himself or a third party.  [0027]; examiner notes that the external server is a “third party” that can process the data and then the evaluation could be made based on that data from the server, which inherently requires it to be sent back to the vehicle to be included in the evaluation.), whether to increase (“and add up to the points”) or decrease (“can also be subtracted”) the status (For example, some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]; examiner notes that the user has a score and proficiency level assigned to them (e.g. “novice driver”) which then corresponds to a series of functions of the vehicle that is available to the driver, which is the “vehicle status”.) by increasing or decreasing a number of features that may be operated by the user (by increasing or decreasing a number of features that may be operated by the user [0011]) based on the information regarding actions performed by the vehicle respectively being within or below of a threshold range (Evaluations of several such situations, which can be mapped, for example, via a situation value, in particular a score achieved, are then included in the update of the evaluation value, which can, for example, start with a fixed value - an initial assessment or 0 - and add up to the points, if necessary , for example in the case of driving errors, can also be subtracted. [0015]; examiner notes that the vehicle actions are scored and the user is scored based on their performance.).
Jorn does not explicitly teach, however Andres teaches:
receiving, by a hardware-implemented server (fig. 6, server 654) in a blockchain network (fig. 6, blockchain 620; fig. 1, blockchain network 101), information related to an event associated with an operation of a vehicle from a device of a user (FIG. 6C illustrates an example smart contract configuration among contracting parties and a mediating server configured to enforce the smart contract terms on the blockchain according to example embodiments. Referring to FIG. 6C, the configuration 650 may represent a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 630 which explicitly identifies one or more user devices 652 and/or 656. The execution, operations and results of the smart contract execution may be managed by a server 654. Content of the smart contract 630 may require digital signatures by one or more of the entities 652 and 656 which are parties to the smart contract transaction. The results of the smart contract execution may be written to a blockchain 620 as a blockchain transaction. The smart contract 630 resides on the blockchain 620 which may reside on one or more computers, servers, processors, memories, and/or wireless communication devices. [0113]);
retrieving, by a hardware-implemented server (fig. 6, server 654), a user profile of the user from a blockchain of the blockchain network (FIG. 6D illustrates a common interface 660 for accessing logic and data of a blockchain, according to example embodiments. Referring to the example of FIG. 6D, an application programming interface (API) gateway 662 provides a common interface for accessing blockchain logic (e.g., smart contract 630 or other chaincode) and data (e.g., distributed ledger, etc.) In this example, the API gateway 662 is a common interface for performing transactions (invoke, queries, etc.) on the blockchain by connecting one or more entities 652 and 656 to a blockchain peer (i.e., server 654). Here, the server 654 is a blockchain network peer component that holds a copy of the world state and a distributed ledger allowing clients 652 and 656 to query data on the world state as well as submit transactions into the blockchain network where, depending on the smart contract 630 and endorsement policy, endorsing peers will run the smart contracts 630. [0114);
identifying, by the hardware-implemented server (an application programming interface (API) gateway 662 provides a common interface for accessing blockchain logic (e.g., smart contract 630 or other chaincode) and data (e.g., distributed ledger, etc.) In this example, the API gateway 662 is a common interface for performing transactions (invoke, queries, etc.) on the blockchain by connecting one or more entities 652 and 656 to a blockchain peer (i.e., server 654). Here, the server 654 is a blockchain network peer component that holds a copy of the world state and a distributed ledger allowing clients 652 and 656 to query data on the world state as well as submit transactions into the blockchain network where, depending on the smart contract 630 and endorsement policy, endorsing peers will run the smart contracts 630. [0114]),
by the hardware-implemented server (an application programming interface (API) gateway 662 provides a common interface for accessing blockchain logic (e.g., smart contract 630 or other chaincode) and data (e.g., distributed ledger, etc.) In this example, the API gateway 662 is a common interface for performing transactions (invoke, queries, etc.) on the blockchain by connecting one or more entities 652 and 656 to a blockchain peer (i.e., server 654). Here, the server 654 is a blockchain network peer component that holds a copy of the world state and a distributed ledger allowing clients 652 and 656 to query data on the world state as well as submit transactions into the blockchain network where, depending on the smart contract 630 and endorsement policy, endorsing peers will run the smart contracts 630. [0114]),
by the hardware-implemented server (an application programming interface (API) gateway 662 provides a common interface for accessing blockchain logic (e.g., smart contract 630 or other chaincode) and data (e.g., distributed ledger, etc.) In this example, the API gateway 662 is a common interface for performing transactions (invoke, queries, etc.) on the blockchain by connecting one or more entities 652 and 656 to a blockchain peer (i.e., server 654). Here, the server 654 is a blockchain network peer component that holds a copy of the world state and a distributed ledger allowing clients 652 and 656 to query data on the world state as well as submit transactions into the blockchain network where, depending on the smart contract 630 and endorsement policy, endorsing peers will run the smart contracts 630. [0114]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jorn to include the teachings as taught by Andres because “a system that includes one or more driving data sources that are programmed to collect driving data, at least one database remote from the one or more driving data sources that is configured to perform one or more of receive the driving data from the one or more driving sources via a communications network, at least one risk determination system programmed to process the driving data to estimate, from the driving data, one or more states that are predictive of an elevated driving risk of an adverse event that endangers at least one of a driver, a vehicle's occupants or a vehicle's cargo, determine, from the one or more estimated states, an existence of an elevated driving risk, and provide an alert of an elevated driving risk to at least one alert device. [Andres, 0005]”. A blockchain is also a known method of storing information in a cloud-based environment. Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to have used a blockchain like demonstrated in Andres with the system of Jorn.
Brombach more explicitly teaches:
retrieving, by a hardware-implemented server (server database 130 [0060]), a user profile of the user (a key 804 or privilege level 806 [0060]) [from a blockchain of the blockchain network], the user profile including a status identifying those features of the vehicle that may be currently operated by the user (When an update that enables a new vehicle feature for a key 804 or privilege level 806, or an update that disables an existing (i.e., previously enabled) vehicle feature for a key 804 or privilege level 806, via the screen 800 is performed utilizing the key service 128, then responsive to a user interaction with the save object 810, the key service 128 may save the update in the server database 130, and may transmit the update to the vehicle 102 over a wireless network for reflection in the key database 126. [0060]);
sending, by the hardware-implemented server to the vehicle (responsive to a user interaction with the save object 810, the key service 128 may save the update in the server database 130, and may transmit the update to the vehicle 102 over a wireless network for reflection in the key database 126. [0060]) to control the vehicle to permit access to a first set of vehicle features (When an update that enables a new vehicle feature for a key 804 or privilege level 806, or an update that disables an existing (i.e., previously enabled) vehicle feature for a key 804 or privilege level 806, via the screen 800 is performed utilizing the key service 128 [0060]);
and determining, by the hardware-implemented server (The screen 800 may further include a user-interactive save object 810 for saving vehicle feature updates made to a key 804 or privilege level 806 via the screen 800, such as in the key database 126 and the server database 130 [0060]), whether to increase or decrease the status by increasing or decreasing a number of features that may be operated by the user (When an update that enables a new vehicle feature for a key 804 or privilege level 806, or an update that disables an existing (i.e., previously enabled) vehicle feature for a key 804 or privilege level 806 [0060])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jorn in view of Anders to include the teachings as taught by Brombach because Brombach explicitly details the use of a server providing data to the vehicle which is implicitly implied in Jorn. Jorn teaches allowing access to features based on driver performance that can be performed locally on the vehicle. Jorn also discloses that data can be uploaded to an external server and that the external entities can contribute to an evaluation. Brombach teaches using a server to update the status of a user that allows increased/decreased access to features. This would be a simple substation of the features of Brombach to incorporate the use of a server to the determination of Jorn since Jorn already inherently implies that it contains this feature.
Regarding claim 2:
Jorn in view of Andres and Brombach discloses all the limitations of claim 1, upon which this claim is dependent.
Jorn further teaches:
wherein the information regarding actions performed by the vehicle is collected by one or more sensors associated with the vehicle (The data from a wide variety of sensors and systems can be taken into account, for example acceleration sensors, steering angle sensors, environment sensors such as radar sensors, ultrasonic sensors, optical sensors and the like. [0020]),
Regarding claim 3:
Jorn in view of Andres and Brombach discloses all the limitations of claim 1, upon which this claim is dependent.
Jorn further teaches:
comparing the information regarding actions performed by the vehicle to a set of predetermined vehicle actions (The information from these sensors and driver assistance systems is combined and evaluated in order, for example, to identify a driving situation and the driving behavior of the driver in the driving situation and then to evaluate them, for example by comparing them with threshold values or intervals. [0020]);
identifying that the information regarding the actions performed by the vehicle are within the threshold range (Provision can be made for specific configurations of performance features and/or driving functions and/or threshold values to be assigned to specific values and/or value ranges for the evaluation value. [0011]);
and increasing the status (The evaluation value is then determined accordingly, for example increased by a certain number of points. [0020]) to an increased status in response to the identifying (The data from a wide variety of sensors and systems can be taken into account, for example acceleration sensors, steering angle sensors, environment sensors such as radar sensors, ultrasonic sensors, optical sensors and the like. The information from these sensors and driver assistance systems is combined and evaluated in order, for example, to identify a driving situation and the driving behavior of the driver in the driving situation and then to evaluate them, for example by comparing them with threshold values or intervals. [0020]).
Regarding claim 4:
Jorn in view of Andres and Brombach discloses all the limitations of claim 3, upon which this claim is dependent.
Jorn further teaches:
sending the increased status to the vehicle to control the vehicle to permit access to a second set of vehicle features (This also applies to the example of novice drivers, who can drive highly powered vehicles and, over time, gain incremental access to features and driving functions that require higher driving skills. [0010];  some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]) comprising one or more vehicle features that were not accessible to the status (while an experienced driver can gain access to the entire range of services [0011]).
Regarding claim 8:
Jorn teaches:
a processor that when executing one or more instructions stored in an associated memory is (a control device [0035]);
receive information related to an event associated with an operation of a vehicle from a device of a user (It should also be pointed out at this point that the method according to the invention naturally—unless otherwise explicitly stated—runs automatically in the motor vehicle, which of course also applies to the configurations discussed below. [0012]; Provision can be made for the driver to be identified before starting a journey, in particular by entering authentication information. [0013]; examiner is interpreting “initiating a vehicle event” as any event the starts the process of establishing the user and vehicle status for the next use of the vehicle which is inherently performed by Jorn when the vehicle is started/first accessed by the user and the vehicle accessing the profile of the user.);
retrieve a user profile ([0013], “general profile”) of the user ([0013], “driver”) the user profile including a status (the identification of the driver can be linked to a general profile of the driver containing, for example, his/her preferred settings with regard to the seat, controls, steering wheel, displays and the like, which can be used as well as the evaluation value. [0013]) identifying those features of the vehicle that may be currently operated by the user (some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. [0011]; examiner notes that in order to be stored to be adjusted in accordance to the driver that the features allowed to the user must inherently be linked to their profile.);
identify the status of the user to operate the vehicle (For example, some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]; examiner notes that the user has a score and proficiency level assigned to them (e.g. “novice driver”) which then corresponds to a series of functions of the vehicle that is available to the driver, which is the “vehicle status”.) based on the user profile (It is therefore proposed to provide the motor vehicle with information that provides information about the driving ability of the current driver [0008]; For example, classifications can therefore be made, for example an overall classification “novice driver”, an overall classification “advanced driver” and the like. This corresponds to specific values and/or value ranges for the evaluation value and specific settings of the motor vehicle are assigned in each case. [0011]);
send the status to the vehicle to control the vehicle (It is therefore proposed to provide the motor vehicle with information that provides information about the driving ability of the current driver. [0008]) to permit access to a first set of vehicle features (Viewed from a safety perspective, this means that driving functions and performance features may not yet be available to the driver, so that incorrect reactions and undesired driving states can be avoided. [0008]);
receive information regarding actions performed by the vehicle ([0015], ““feedback” about his own performance.”; a time at high speeds and/or with regard to lane-changing processes and/or or steering behavior at high speeds. [0021]) for a certain period of time during the event (The motor vehicle itself therefore uses the driving activity of the driver in various driving situations to assess the driving ability of the driver and thus gives him, so to speak, “feedback” about his own performance. Consequently, for the continuous monitoring of the driving activity, measurement data describing the driving behavior of the driver are recorded and evaluated, for example by comparison with reference values and/or permitted intervals. This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. [0015]; examiner notes that the driver is being constantly monitored during their current driving session (“vehicle event”); the continuous monitoring of the driving activity [0015]);
and determine whether to increase (“and add up to the points”) or decrease (“can also be subtracted”) the status (For example, some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]; examiner notes that the user has a score and proficiency level assigned to them (e.g. “novice driver”) which then corresponds to a series of functions of the vehicle that is available to the driver, which is the “vehicle status”.) by increasing or decreasing a number of features that may be operated by the user (by increasing or decreasing a number of features that may be operated by the user [0011]) based on the information regarding actions performed by the vehicle respectively being within or below of a threshold range (Evaluations of several such situations, which can be mapped, for example, via a situation value, in particular a score achieved, are then included in the update of the evaluation value, which can, for example, start with a fixed value - an initial assessment or 0 - and add up to the points, if necessary , for example in the case of driving errors, can also be subtracted. [0015]; examiner notes that the vehicle actions are scored and the user is scored based on their performance.).
Jorn does not explicitly teach, however Andres teaches:
A server (fig. 6, server 654) in a blockchain network (fig. 6, blockchain 620; fig. 1, blockchain network 101)
retrieve…from a  blockchain of the blockchain network (FIG. 6D illustrates a common interface 660 for accessing logic and data of a blockchain, according to example embodiments. Referring to the example of FIG. 6D, an application programming interface (API) gateway 662 provides a common interface for accessing blockchain logic (e.g., smart contract 630 or other chaincode) and data (e.g., distributed ledger, etc.) In this example, the API gateway 662 is a common interface for performing transactions (invoke, queries, etc.) on the blockchain by connecting one or more entities 652 and 656 to a blockchain peer (i.e., server 654). Here, the server 654 is a blockchain network peer component that holds a copy of the world state and a distributed ledger allowing clients 652 and 656 to query data on the world state as well as submit transactions into the blockchain network where, depending on the smart contract 630 and endorsement policy, endorsing peers will run the smart contracts 630. [0114);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jorn to include the teachings as taught by Andres because “a system that includes one or more driving data sources that are programmed to collect driving data, at least one database remote from the one or more driving data sources that is configured to perform one or more of receive the driving data from the one or more driving sources via a communications network, at least one risk determination system programmed to process the driving data to estimate, from the driving data, one or more states that are predictive of an elevated driving risk of an adverse event that endangers at least one of a driver, a vehicle's occupants or a vehicle's cargo, determine, from the one or more estimated states, an existence of an elevated driving risk, and provide an alert of an elevated driving risk to at least one alert device. [Andres, 0005]”. A blockchain is also a known method of storing information in a cloud-based environment. Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to have used a blockchain like demonstrated in Andres with the system of Jorn.
retrieving, [by a hardware-implemented server], a user profile of the user ([0013], “general profile”) [from a blockchain of the blockchain network], the user profile including a status (the identification of the driver can be linked to a general profile of the driver containing, for example, his/her preferred settings with regard to the seat, controls, steering wheel, displays and the like, which can be used as well as the evaluation value. [0013]) identifying those features of the vehicle that may be currently operated by the user (some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. [0011]; examiner notes that in order to be stored to be adjusted in accordance to the driver that the features allowed to the user must inherently be linked to their profile.);
sending, by the hardware-implemented server (provision can be made on a voluntary basis for the evaluation value determined by motor vehicle 1 to be transmitted to an external device 19, where further evaluation is carried out centrally, so that evaluation values from drivers of different vehicles can also be examined there. [0053]; It is therefore conceivable, for example, that the evaluation value - possibly together with other information - can be transmitted to a driver's home computer [0031]), the status (It is therefore proposed to provide the motor vehicle with information that provides information about the driving ability of the current driver. [0008]) to the vehicle to control the vehicle to permit access to a first set of vehicle features (Viewed from a safety perspective, this means that driving functions and performance features may not yet be available to the driver, so that incorrect reactions and undesired driving states can be avoided. [0008]);
and determining, by the hardware-implemented server (the evaluation value can also be further evaluated at an external, central facility, for example at the manufacturer of the motor vehicle, for example after the voluntary consent of a driver. [0031]; the evaluation value can also be further evaluated at an external, central facility, for example at the manufacturer of the motor vehicle, for example after the voluntary consent of a driver. [0031]; it is also conceivable that additional external information is taken into account when determining the evaluation value [0027]; Such information can, for example, be inferred from the motor vehicle itself, for example when certain courses or the like are driven, but it is also conceivable that such additional information is made available as external information by the driver himself or a third party.  [0027]; examiner notes that the external server is a “third party” that can process the data and then the evaluation could be made based on that data from the server, which inherently requires it to be sent back to the vehicle to be included in the evaluation.), whether to increase (“and add up to the points”) or decrease (“can also be subtracted”) the status (For example, some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]; examiner notes that the user has a score and proficiency level assigned to them (e.g. “novice driver”) which then corresponds to a series of functions of the vehicle that is available to the driver, which is the “vehicle status”.) by increasing or decreasing a number of features that may be operated by the user (by increasing or decreasing a number of features that may be operated by the user [0011]) based on the information regarding actions performed by the vehicle respectively being within or below of a threshold range (Evaluations of several such situations, which can be mapped, for example, via a situation value, in particular a score achieved, are then included in the update of the evaluation value, which can, for example, start with a fixed value - an initial assessment or 0 - and add up to the points, if necessary , for example in the case of driving errors, can also be subtracted. [0015]; examiner notes that the vehicle actions are scored and the user is scored based on their performance.).
Brombach more explicitly teaches:
retrieving, by a hardware-implemented server (server database 130 [0060]), a user profile of the user (a key 804 or privilege level 806 [0060]) [from a blockchain of the blockchain network], the user profile including a status identifying those features of the vehicle that may be currently operated by the user (When an update that enables a new vehicle feature for a key 804 or privilege level 806, or an update that disables an existing (i.e., previously enabled) vehicle feature for a key 804 or privilege level 806, via the screen 800 is performed utilizing the key service 128, then responsive to a user interaction with the save object 810, the key service 128 may save the update in the server database 130, and may transmit the update to the vehicle 102 over a wireless network for reflection in the key database 126. [0060]);
sending, by the hardware-implemented server to the vehicle (responsive to a user interaction with the save object 810, the key service 128 may save the update in the server database 130, and may transmit the update to the vehicle 102 over a wireless network for reflection in the key database 126. [0060]) to control the vehicle to permit access to a first set of vehicle features (When an update that enables a new vehicle feature for a key 804 or privilege level 806, or an update that disables an existing (i.e., previously enabled) vehicle feature for a key 804 or privilege level 806, via the screen 800 is performed utilizing the key service 128 [0060]);
and determining, by the hardware-implemented server (The screen 800 may further include a user-interactive save object 810 for saving vehicle feature updates made to a key 804 or privilege level 806 via the screen 800, such as in the key database 126 and the server database 130 [0060]), whether to increase or decrease the status by increasing or decreasing a number of features that may be operated by the user (When an update that enables a new vehicle feature for a key 804 or privilege level 806, or an update that disables an existing (i.e., previously enabled) vehicle feature for a key 804 or privilege level 806 [0060])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jorn in view of Anders to include the teachings as taught by Brombach because Brombach explicitly details the use of a server providing data to the vehicle which is implicitly implied in Jorn. Jorn teaches allowing access to features based on driver performance that can be performed locally on the vehicle. Jorn also discloses that data can be uploaded to an external server and that the external entities can contribute to an evaluation. Brombach teaches using a server to update the status of a user that allows increased/decreased access to features. This would be a simple substation of the features of Brombach to incorporate the use of a server to the determination of Jorn since Jorn already inherently implies that it contains this feature.
Regarding claim 9:
Jorn in view of Andres and Brombach discloses all the limitations of claim 8, upon which this claim is dependent.
Jorn further teaches:
the information regarding actions performed by the vehicle is collected by one or more sensors associated with the vehicle (The data from a wide variety of sensors and systems can be taken into account, for example acceleration sensors, steering angle sensors, environment sensors such as radar sensors, ultrasonic sensors, optical sensors and the like. [0020]).
Regarding claim 10:
Jorn in view of Andres and Brombach discloses all the limitations of claim 8, upon which this claim is dependent.
Jorn further teaches:
when the processor is configured to determine whether to increase or decrease the status (For example, some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]; examiner notes that the user has a score and proficiency level assigned to them (e.g. “novice driver”) which then corresponds to a series of functions of the vehicle that is available to the driver, which is the “vehicle status”.), the processor the server is further configured to:
compare the information regarding actions performed by the vehicle to a set of predetermined vehicle actions (The information from these sensors and driver assistance systems is combined and evaluated in order, for example, to identify a driving situation and the driving behavior of the driver in the driving situation and then to evaluate them, for example by comparing them with threshold values or intervals. [0020]);
identify that the information regarding the actions performed by the vehicle is within the threshold range (Provision can be made for specific configurations of performance features and/or driving functions and/or threshold values to be assigned to specific values and/or value ranges for the evaluation value. [0011]);
increase the vehicle status (The evaluation value is then determined accordingly, for example increased by a certain number of points. [0020]) to an increased status in response to the identifying (The data from a wide variety of sensors and systems can be taken into account, for example acceleration sensors, steering angle sensors, environment sensors such as radar sensors, ultrasonic sensors, optical sensors and the like. The information from these sensors and driver assistance systems is combined and evaluated in order, for example, to identify a driving situation and the driving behavior of the driver in the driving situation and then to evaluate them, for example by comparing them with threshold values or intervals. [0020]).
Regarding claim 11:
Jorn in view of Andres and Brombach discloses all the limitations of claim 10, upon which this claim is dependent.
Jorn further teaches:
send the increased status to the vehicle to control the vehicle to permit access to a second set of vehicle features (This also applies to the example of novice drivers, who can drive highly powered vehicles and, over time, gain incremental access to features and driving functions that require higher driving skills. [0010];  some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]) comprising one or more vehicle features that were not accessible to the status (while an experienced driver can gain access to the entire range of services [0011]).
Regarding claim 15:
Jorn teaches:
A non-transitory computer readable medium comprising one or more instructions that when executed by a processor of [a server in a blockchain] cause the processor to perform (In addition to the method, the present invention also relates to a motor vehicle, comprising a control device that is designed to carry out the method according to the invention. [0035]; examiner notes that the control device would inherently contain a storage medium that contains a program that is read and run by the processor.):
receiving information related to an event associated with an operation of a vehicle event from the device of a user (It should also be pointed out at this point that the method according to the invention naturally—unless otherwise explicitly stated—runs automatically in the motor vehicle, which of course also applies to the configurations discussed below. [0012]; Provision can be made for the driver to be identified before starting a journey, in particular by entering authentication information. [0013]; examiner is interpreting “initiating a vehicle event” as any event the starts the process of establishing the user and vehicle status for the next use of the vehicle which is inherently performed by Jorn when the vehicle is started/first accessed by the user and the vehicle accessing the profile of the user.);
retrieving a user profile of the user ([0013], “general profile”) [from a blockchain of the blockchain network], the user profile including a status (the identification of the driver can be linked to a general profile of the driver containing, for example, his/her preferred settings with regard to the seat, controls, steering wheel, displays and the like, which can be used as well as the evaluation value. [0013]) identifying those features of the vehicle that may be currently operated by the user (some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. [0011]; examiner notes that in order to be stored to be adjusted in accordance to the driver that the features allowed to the user must inherently be linked to their profile.);
identifying the status of the user to operate the vehicle (For example, some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]; examiner notes that the user has a score and proficiency level assigned to them (e.g. “novice driver”) which then corresponds to a series of functions of the vehicle that is available to the driver, which is the “vehicle status”.), based on the user profile (It is therefore proposed to provide the motor vehicle with information that provides information about the driving ability of the current driver [0008]; For example, classifications can therefore be made, for example an overall classification “novice driver”, an overall classification “advanced driver” and the like. This corresponds to specific values and/or value ranges for the evaluation value and specific settings of the motor vehicle are assigned in each case. [0011]);
sending the status to the vehicle (It is therefore proposed to provide the motor vehicle with information that provides information about the driving ability of the current driver. [0008]) to control the vehicle to permit access to a first set of vehicle features (Viewed from a safety perspective, this means that driving functions and performance features may not yet be available to the driver, so that incorrect reactions and undesired driving states can be avoided. [0008]);
receiving information regarding actions performed by the vehicle ([0015], ““feedback” about his own performance.”; a time at high speeds and/or with regard to lane-changing processes and/or or steering behavior at high speeds. [0021]) for a certain period of time during the event (The motor vehicle itself therefore uses the driving activity of the driver in various driving situations to assess the driving ability of the driver and thus gives him, so to speak, “feedback” about his own performance. Consequently, for the continuous monitoring of the driving activity, measurement data describing the driving behavior of the driver are recorded and evaluated, for example by comparison with reference values and/or permitted intervals. This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. [0015]; examiner notes that the driver is being constantly monitored during their current driving session (“vehicle event”); the continuous monitoring of the driving activity [0015]);
and determining whether to increase (“and add up to the points”) or decrease (“can also be subtracted”) the status (For example, some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]; examiner notes that the user has a score and proficiency level assigned to them (e.g. “novice driver”) which then corresponds to a series of functions of the vehicle that is available to the driver, which is the “vehicle status”.) by increasing or decreasing a number of features that may be operated by the user (by increasing or decreasing a number of features that may be operated by the user [0011]) based on the information regarding actions performed by the vehicle respectively being within or below of a threshold range (Evaluations of several such situations, which can be mapped, for example, via a situation value, in particular a score achieved, are then included in the update of the evaluation value, which can, for example, start with a fixed value - an initial assessment or 0 - and add up to the points, if necessary , for example in the case of driving errors, can also be subtracted. [0015]; examiner notes that the vehicle actions are scored and the user is scored based on their performance.).
Jorn does not explicitly teach, however Andres teaches:
a server (fig. 6, server 654) in a blockchain (fig. 6, blockchain 620; fig. 1, blockchain network 101)
retrieve…from a blockchain of the blockchain network (FIG. 6D illustrates a common interface 660 for accessing logic and data of a blockchain, according to example embodiments. Referring to the example of FIG. 6D, an application programming interface (API) gateway 662 provides a common interface for accessing blockchain logic (e.g., smart contract 630 or other chaincode) and data (e.g., distributed ledger, etc.) In this example, the API gateway 662 is a common interface for performing transactions (invoke, queries, etc.) on the blockchain by connecting one or more entities 652 and 656 to a blockchain peer (i.e., server 654). Here, the server 654 is a blockchain network peer component that holds a copy of the world state and a distributed ledger allowing clients 652 and 656 to query data on the world state as well as submit transactions into the blockchain network where, depending on the smart contract 630 and endorsement policy, endorsing peers will run the smart contracts 630. [0114);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jorn to include the teachings as taught by Andres because “a system that includes one or more driving data sources that are programmed to collect driving data, at least one database remote from the one or more driving data sources that is configured to perform one or more of receive the driving data from the one or more driving sources via a communications network, at least one risk determination system programmed to process the driving data to estimate, from the driving data, one or more states that are predictive of an elevated driving risk of an adverse event that endangers at least one of a driver, a vehicle's occupants or a vehicle's cargo, determine, from the one or more estimated states, an existence of an elevated driving risk, and provide an alert of an elevated driving risk to at least one alert device. [Andres, 0005]”. A blockchain is also a known method of storing information in a cloud-based environment. Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to have used a blockchain like demonstrated in Andres with the system of Jorn.
Brombach more explicitly teaches:
retrieving a user profile of the user (a key 804 or privilege level 806 [0060]) [from a blockchain of the blockchain network], the user profile including a status identifying those features of the vehicle that may be currently operated by the user (When an update that enables a new vehicle feature for a key 804 or privilege level 806, or an update that disables an existing (i.e., previously enabled) vehicle feature for a key 804 or privilege level 806, via the screen 800 is performed utilizing the key service 128, then responsive to a user interaction with the save object 810, the key service 128 may save the update in the server database 130, and may transmit the update to the vehicle 102 over a wireless network for reflection in the key database 126. [0060]);
and determining whether to increase or decrease the status by increasing or decreasing a number of features that may be operated by the user (When an update that enables a new vehicle feature for a key 804 or privilege level 806, or an update that disables an existing (i.e., previously enabled) vehicle feature for a key 804 or privilege level 806 [0060])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jorn in view of Anders to include the teachings as taught by Brombach because Brombach explicitly details the use of a server providing data to the vehicle which is implicitly implied in Jorn. Jorn teaches allowing access to features based on driver performance that can be performed locally on the vehicle. Jorn also discloses that data can be uploaded to an external server and that the external entities can contribute to an evaluation. Brombach teaches using a server to update the status of a user that allows increased/decreased access to features. This would be a simple substation of the features of Brombach to incorporate the use of a server to the determination of Jorn since Jorn already inherently implies that it contains this feature.
Regarding claim 16:
Jorn in view of Andres and Brombach discloses all the limitations of claim 15, upon which this claim is dependent.
Jorn further teaches:
wherein the information regarding actions performed by the vehicle is collected by one or more sensors associated with the vehicle (The data from a wide variety of sensors and systems can be taken into account, for example acceleration sensors, steering angle sensors, environment sensors such as radar sensors, ultrasonic sensors, optical sensors and the like. [0020]),
Regarding claim 17:
Jorn in view of Andres and Brombach discloses all the limitations of claim 15, upon which this claim is dependent.
Jorn further teaches:
wherein the determining whether to increase or decrease the status (For example, some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]; examiner notes that the user has a score and proficiency level assigned to them (e.g. “novice driver”) which then corresponds to a series of functions of the vehicle that is available to the driver, which is the “vehicle status”.) further comprises
comparing the information regarding actions performed by the vehicle to a set of predetermined vehicle actions (The information from these sensors and driver assistance systems is combined and evaluated in order, for example, to identify a driving situation and the driving behavior of the driver in the driving situation and then to evaluate them, for example by comparing them with threshold values or intervals. [0020]);
identifying that the information regarding the actions performed by the vehicle is within the threshold range (Provision can be made for specific configurations of performance features and/or driving functions and/or threshold values to be assigned to specific values and/or value ranges for the evaluation value. [0011]);
and increasing the vehicle status (The evaluation value is then determined accordingly, for example increased by a certain number of points. [0020]) to an increased status in response to the identifying (The data from a wide variety of sensors and systems can be taken into account, for example acceleration sensors, steering angle sensors, environment sensors such as radar sensors, ultrasonic sensors, optical sensors and the like. The information from these sensors and driver assistance systems is combined and evaluated in order, for example, to identify a driving situation and the driving behavior of the driver in the driving situation and then to evaluate them, for example by comparing them with threshold values or intervals. [0020]).
Regarding claim 18:
Jorn in view of Andres and Brombach discloses all the limitations of claim 17, upon which this claim is dependent.
Jorn further teaches:
sending the increased status to the vehicle to control the vehicle to permit access to a second set of vehicle features (This also applies to the example of novice drivers, who can drive highly powered vehicles and, over time, gain incremental access to features and driving functions that require higher driving skills. [0010];  some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]) that were not accessible to the status (while an experienced driver can gain access to the entire range of services [0011]).
Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jorn et. al. (DE 102009039774) (herein “Jorn”) in view of Andres (US PUB NO 2020/0108840) (herein “Andres”) and Brombach et. al. (US PUB NO 2019/0047514) (herein “Brombach”) in further view of Bryant et. al. (US PAT NO 10,929,931) (herein “Bryant”)).
Regarding claim 5:
Jorn in view of Andres and Brombach discloses all the limitations of claim 1, upon which this claim is dependent.
Jorn further teaches:
a plurality of vehicle statuses associated with corresponding sets of vehicle features (the identification of the driver can be linked to a general profile of the driver containing, for example, his/her preferred settings with regard to the seat, controls, steering wheel, displays and the like, which can be used as well as the evaluation value. [0013]; it should be noted in this context that when several evaluation values are used, these can also be evaluated to form at least one further evaluation value, for example in relation to a specific driving function and/or a specific performance feature and/or a threshold value for an automatic driver intervention. [0017]; The evaluation value 12 is driver-specific, it reflects the driving ability of the current driver and can of course be stored for further trips or even transferred to another motor vehicle, whereby an adjustment can be made if necessary, for example a reduction if the other motor vehicle has a higher motor or similar. [0045]); 
Jorn in view of Andres and Brombach does not explicitly teach, however Bryant teaches:
retrieving, by the hardware-implemented server (configuring or implementing a plurality of servers, each of the plurality of servers maintaining a copy of a distributed ledger [col 1, lines 62-64]), a smart contract (In one embodiment, one or more transactions 202 or events may relate to: smart contracts [col 7, lines 57-58]) from the blockchain (the node 102 may use the blockchain manager 414 in conjunction with the smart contracts 416 stored in memory 404 to execute the functionality disclosed herein. [col 8, lines 58-61]);
wherein the smart contract (“The smart contracts may relate to”) specifies a plurality of vehicle statuses associated with corresponding sets of vehicle features (The smart contracts may relate to, or be associated with, insureds and/or insured assets, including smart insurance contracts, smart maintenance contracts, smart health care contracts, smart repair or upkeep contracts, etc. [col 9, lines 1-4]); 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jorn in view of Andres and Brombach to include the teachings as taught by Bryant because “unlike a traditional system which may use a central authority, a single party cannot unilaterally alter the distributed ledger. This inability to modify past transactions lead to blockchains being generally described as trusted, secure, and immutable. [Bryant, col 4, lines 3-7]”. Examiner also notes that the combination of Jorn and Bryant is obvious because it is applying a known technique to a known device ready for improvement to yield predictable results. Jorn discloses a driver evaluation method that is able to grant access to features based on the skill of the driver. This information is saved in a server or locally on the vehicle to be applied at a later time or on different vehicles. Jorn does not disclose storing the data in a smart contract stored in a blockchain. However, Bryant discloses storing different vehicle data in a smart contract in a blockchain. Because Bryant discloses the benefits of the blockchain being a more secure and immutable place to store data, one would be motivated and recognized the ability to store any vehicle data in a smart contract in a blockchain. Therefore this would have been an easily recognized and predictable result.
Regarding claim 6:
Jorn in view of Andres and Brombach discloses all the limitations of claim 3, upon which this claim is dependent.
Jorn further teaches:
updating the user profile (The evaluation value related to all journeys by a driver with the motor vehicle is expediently stored, which means it is continued over several journeys. [0015]) [in the blockchain] with the increased status (This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. Evaluations of several such situations, which can be mapped, for example, via a situation value, in particular a score achieved, are then included in the update of the evaluation value [0015]).
Jorn in view of Andres and Brombach does not explicitly teach, however Bryant teaches:
and updating (see fig. 7; When a change to the distributed ledger is made (e.g., when a new transaction and/or block is created), each node must form a consensus as to how the change is integrated into the distributed ledger. Upon consensus, the agreed upon change is pushed out to each node so that each node maintains an identical copy of the updated distributed ledger. [col 3, line 63 - col 4, line 2]) [the user profile], in the blockchain (Similarly, the node 102 may use the blockchain manager 414 in conjunction with the smart contracts 416 stored in memory 404 to execute the functionality disclosed herein. [col 8, lines 58-61]) with the increased status (fig. 7, step 702).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jorn in view of Andres and Brombach to include the teachings as taught by Bryant because “unlike a traditional system which may use a central authority, a single party cannot unilaterally alter the distributed ledger. This inability to modify past transactions lead to blockchains being generally described as trusted, secure, and immutable. [Bryant, col 4, lines 3-7]”. Examiner also notes that the combination of Jorn and Bryant is obvious because it is applying a known technique to a known device ready for improvement to yield predictable results. Jorn discloses a driver evaluation method that is able to grant access to features based on the skill of the driver. This information is saved in a server or locally on the vehicle to be applied at a later time or on different vehicles. Jorn does not disclose storing the data in a smart contract stored in a blockchain. However, Bryant discloses storing different vehicle data in a smart contract in a blockchain. Because Bryant discloses the benefits of the blockchain being a more secure and immutable place to store data, one would be motivated and recognized the ability to store any vehicle data in a smart contract in a blockchain. Therefore this would have been an easily recognized and predictable result.
Regarding claim 7:
Jorn in view of Andres and Brombach discloses all the limitations of claim 1, upon which this claim is dependent.
Jorn further teaches:
comprising the increased or decreased status (This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. [0015]; The evaluation value 12 is driver-specific, it reflects the driving ability of the current driver and can of course be stored for further trips or even transferred to another motor vehicle, whereby an adjustment can be made if necessary, for example a reduction if the other motor vehicle has a higher motor or similar. [0045]);
Jorn in view of Andres and Brombach does not explicitly teach, however Bryant teaches:
creating a blockchain transaction comprising the increased or decreased status (fig. 7, step 710);
and storing the blockchain transaction in the blockchain (fig. 7, step 716).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jorn in view of Andres and Brombach to include the teachings as taught by Bryant because “unlike a traditional system which may use a central authority, a single party cannot unilaterally alter the distributed ledger. This inability to modify past transactions lead to blockchains being generally described as trusted, secure, and immutable. [Bryant, col 4, lines 3-7]”. Examiner also notes that the combination of Jorn and Bryant is obvious because it is applying a known technique to a known device ready for improvement to yield predictable results. Jorn discloses a driver evaluation method that is able to grant access to features based on the skill of the driver. This information is saved in a server or locally on the vehicle to be applied at a later time or on different vehicles. Jorn does not disclose storing the data in a smart contract stored in a blockchain. However, Bryant discloses storing different vehicle data in a smart contract in a blockchain. Because Bryant discloses the benefits of the blockchain being a more secure and immutable place to store data, one would be motivated and recognized the ability to store any vehicle data in a smart contract in a blockchain. Therefore this would have been an easily recognized and predictable result.
Regarding claim 12:
Jorn in view of Andres and Brombach discloses all the limitations of claim 8, upon which this claim is dependent.
Jorn further teaches:
a plurality of vehicle statuses associated with corresponding sets of vehicle features (the identification of the driver can be linked to a general profile of the driver containing, for example, his/her preferred settings with regard to the seat, controls, steering wheel, displays and the like, which can be used as well as the evaluation value. [0013]; it should be noted in this context that when several evaluation values are used, these can also be evaluated to form at least one further evaluation value, for example in relation to a specific driving function and/or a specific performance feature and/or a threshold value for an automatic driver intervention. [0017]; The evaluation value 12 is driver-specific, it reflects the driving ability of the current driver and can of course be stored for further trips or even transferred to another motor vehicle, whereby an adjustment can be made if necessary, for example a reduction if the other motor vehicle has a higher motor or similar. [0045]); 
Jorn in view of Andres and Brombach does not explicitly teach, however Bryant teaches:
retrieve a smart contract (In one embodiment, one or more transactions 202 or events may relate to: smart contracts [col 7, lines 57-58]) from the blockchain (the node 102 may use the blockchain manager 414 in conjunction with the smart contracts 416 stored in memory 404 to execute the functionality disclosed herein. [col 8, lines 58-61]);
wherein the smart contract specifies (“The smart contracts may relate to”), a plurality of vehicle statuses associated with corresponding sets of vehicle features (The smart contracts may relate to, or be associated with, insureds and/or insured assets, including smart insurance contracts, smart maintenance contracts, smart health care contracts, smart repair or upkeep contracts, etc. [col 9, lines 1-4]); 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jorn in view of Andres and Brombach to include the teachings as taught by Bryant because “unlike a traditional system which may use a central authority, a single party cannot unilaterally alter the distributed ledger. This inability to modify past transactions lead to blockchains being generally described as trusted, secure, and immutable. [Bryant, col 4, lines 3-7]”. Examiner also notes that the combination of Jorn and Bryant is obvious because it is applying a known technique to a known device ready for improvement to yield predictable results. Jorn discloses a driver evaluation method that is able to grant access to features based on the skill of the driver. This information is saved in a server or locally on the vehicle to be applied at a later time or on different vehicles. Jorn does not disclose storing the data in a smart contract stored in a blockchain. However, Bryant discloses storing different vehicle data in a smart contract in a blockchain. Because Bryant discloses the benefits of the blockchain being a more secure and immutable place to store data, one would be motivated and recognized the ability to store any vehicle data in a smart contract in a blockchain. Therefore this would have been an easily recognized and predictable result.
Regarding claim 13:
Jorn in view of Andres and Brombach discloses all the limitations of claim 10, upon which this claim is dependent.
Jorn further teaches:
and update the user profile (The evaluation value related to all journeys by a driver with the motor vehicle is expediently stored, which means it is continued over several journeys. [0015]) [in the blockchain] with the increased status (This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. Evaluations of several such situations, which can be mapped, for example, via a situation value, in particular a score achieved, are then included in the update of the evaluation value [0015]).
Jorn in view of Andres and Brombach does not explicitly teach, however Bryant teaches:
and update the user profile (see fig. 7; When a change to the distributed ledger is made (e.g., when a new transaction and/or block is created), each node must form a consensus as to how the change is integrated into the distributed ledger. Upon consensus, the agreed upon change is pushed out to each node so that each node maintains an identical copy of the updated distributed ledger. [col 3, line 63 - col 4, line 2]), in the blockchain (Similarly, the node 102 may use the blockchain manager 414 in conjunction with the smart contracts 416 stored in memory 404 to execute the functionality disclosed herein. [col 8, lines 58-61]), the increased status (fig. 7, step 702).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jorn in view of Andres and Brombach to include the teachings as taught by Bryant because “unlike a traditional system which may use a central authority, a single party cannot unilaterally alter the distributed ledger. This inability to modify past transactions lead to blockchains being generally described as trusted, secure, and immutable. [Bryant, col 4, lines 3-7]”. Examiner also notes that the combination of Jorn and Bryant is obvious because it is applying a known technique to a known device ready for improvement to yield predictable results. Jorn discloses a driver evaluation method that is able to grant access to features based on the skill of the driver. This information is saved in a server or locally on the vehicle to be applied at a later time or on different vehicles. Jorn does not disclose storing the data in a smart contract stored in a blockchain. However, Bryant discloses storing different vehicle data in a smart contract in a blockchain. Because Bryant discloses the benefits of the blockchain being a more secure and immutable place to store data, one would be motivated and recognized the ability to store any vehicle data in a smart contract in a blockchain. Therefore this would have been an easily recognized and predictable result.
Regarding claim 14:
Jorn in view of Andres and Brombach discloses all the limitations of claim 8, upon which this claim is dependent.
Jorn further teaches:
increased or decreased status based on the user profile (This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. [0015]; The evaluation value 12 is driver-specific, it reflects the driving ability of the current driver and can of course be stored for further trips or even transferred to another motor vehicle, whereby an adjustment can be made if necessary, for example a reduction if the other motor vehicle has a higher motor or similar. [0045]);
Jorn in view of Andres and Brombach does not explicitly teach, however Bryant teaches:
create a blockchain transaction comprising the increased or decreased status based on the user profile (fig. 7, step 710);
and store the blockchain transaction in the blockchain (fig. 7, step 716).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jorn in view of Andres and Brombach to include the teachings as taught by Bryant because “unlike a traditional system which may use a central authority, a single party cannot unilaterally alter the distributed ledger. This inability to modify past transactions lead to blockchains being generally described as trusted, secure, and immutable. [Bryant, col 4, lines 3-7]”. Examiner also notes that the combination of Jorn and Bryant is obvious because it is applying a known technique to a known device ready for improvement to yield predictable results. Jorn discloses a driver evaluation method that is able to grant access to features based on the skill of the driver. This information is saved in a server or locally on the vehicle to be applied at a later time or on different vehicles. Jorn does not disclose storing the data in a smart contract stored in a blockchain. However, Bryant discloses storing different vehicle data in a smart contract in a blockchain. Because Bryant discloses the benefits of the blockchain being a more secure and immutable place to store data, one would be motivated and recognized the ability to store any vehicle data in a smart contract in a blockchain. Therefore this would have been an easily recognized and predictable result.
Regarding claim 19:
Jorn in view of Andres and Brombach discloses all the limitations of claim 15, upon which this claim is dependent.
Jorn further teaches:
a plurality of vehicle statuses associated with corresponding sets of vehicle features (the identification of the driver can be linked to a general profile of the driver containing, for example, his/her preferred settings with regard to the seat, controls, steering wheel, displays and the like, which can be used as well as the evaluation value. [0013]; it should be noted in this context that when several evaluation values are used, these can also be evaluated to form at least one further evaluation value, for example in relation to a specific driving function and/or a specific performance feature and/or a threshold value for an automatic driver intervention. [0017]; The evaluation value 12 is driver-specific, it reflects the driving ability of the current driver and can of course be stored for further trips or even transferred to another motor vehicle, whereby an adjustment can be made if necessary, for example a reduction if the other motor vehicle has a higher motor or similar. [0045]); 
Jorn in view of Andres and Brombach does not explicitly teach, however Bryant teaches:
retrieving a smart contract (In one embodiment, one or more transactions 202 or events may relate to: smart contracts [col 7, lines 57-58]) from the blockchain (the node 102 may use the blockchain manager 414 in conjunction with the smart contracts 416 stored in memory 404 to execute the functionality disclosed herein. [col 8, lines 58-61]);
wherein the smart contract specifies (“The smart contracts may relate to”), a plurality of vehicle statuses associated with corresponding sets of vehicle features (The smart contracts may relate to, or be associated with, insureds and/or insured assets, including smart insurance contracts, smart maintenance contracts, smart health care contracts, smart repair or upkeep contracts, etc. [col 9, lines 1-4]); 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jorn in view of Andres and Brombach to include the teachings as taught by Bryant because “unlike a traditional system which may use a central authority, a single party cannot unilaterally alter the distributed ledger. This inability to modify past transactions lead to blockchains being generally described as trusted, secure, and immutable. [Bryant, col 4, lines 3-7]”. Examiner also notes that the combination of Jorn and Bryant is obvious because it is applying a known technique to a known device ready for improvement to yield predictable results. Jorn discloses a driver evaluation method that is able to grant access to features based on the skill of the driver. This information is saved in a server or locally on the vehicle to be applied at a later time or on different vehicles. Jorn does not disclose storing the data in a smart contract stored in a blockchain. However, Bryant discloses storing different vehicle data in a smart contract in a blockchain. Because Bryant discloses the benefits of the blockchain being a more secure and immutable place to store data, one would be motivated and recognized the ability to store any vehicle data in a smart contract in a blockchain. Therefore this would have been an easily recognized and predictable result.
Regarding claim 20:
Jorn in view of Andres and Brombach discloses all the limitations of claim 17, upon which this claim is dependent.
Jorn further teaches:
and update the user profile (The evaluation value related to all journeys by a driver with the motor vehicle is expediently stored, which means it is continued over several journeys. [0015]) [in the blockchain] with the increased status (This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. Evaluations of several such situations, which can be mapped, for example, via a situation value, in particular a score achieved, are then included in the update of the evaluation value [0015]).
Jorn in view of Andres and Brombach does not explicitly teach, however Bryant teaches:
and updating the user profile (see fig. 7; When a change to the distributed ledger is made (e.g., when a new transaction and/or block is created), each node must form a consensus as to how the change is integrated into the distributed ledger. Upon consensus, the agreed upon change is pushed out to each node so that each node maintains an identical copy of the updated distributed ledger. [col 3, line 63 - col 4, line 2]), in the blockchain (Similarly, the node 102 may use the blockchain manager 414 in conjunction with the smart contracts 416 stored in memory 404 to execute the functionality disclosed herein. [col 8, lines 58-61]), the increased status (fig. 7, step 702).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jorn in view of Andres and Brombach to include the teachings as taught by Bryant because “unlike a traditional system which may use a central authority, a single party cannot unilaterally alter the distributed ledger. This inability to modify past transactions lead to blockchains being generally described as trusted, secure, and immutable. [Bryant, col 4, lines 3-7]”. Examiner also notes that the combination of Jorn and Bryant is obvious because it is applying a known technique to a known device ready for improvement to yield predictable results. Jorn discloses a driver evaluation method that is able to grant access to features based on the skill of the driver. This information is saved in a server or locally on the vehicle to be applied at a later time or on different vehicles. Jorn does not disclose storing the data in a smart contract stored in a blockchain. However, Bryant discloses storing different vehicle data in a smart contract in a blockchain. Because Bryant discloses the benefits of the blockchain being a more secure and immutable place to store data, one would be motivated and recognized the ability to store any vehicle data in a smart contract in a blockchain. Therefore this would have been an easily recognized and predictable result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adams (US PUB NO 2020/0247364) discloses methods and systems to restrict vehicle operations based on driver identity. Owners or administrators may impose restrictions on certain users of a vehicle. Certain drivers may be classed as restricted users that have associated limitations or restrictions on their use of vehicle features. The vehicle determines the identity of the driver. Based on that identity and/or the class with which the identity is associated, some features may be disabled and some features may be subject to limitation, such as mileage, speed, or location restrictions. Ongoing monitoring of limited features may result in detection of a violation that triggers one or more security actions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665